Appeal by the defendant from a judgment of the Supreme Court, Kings County (Sullivan, J.), rendered February 23, 2006, convicting her of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that she was deprived of a fair trial because the prosecutor made improper remarks during her opening statement and summation and otherwise engaged in misconduct during the trial is unpreserved for appellate review (see CPL 470.05 [2]; People v Hollenquest, 48 AD3d 592 [2008], Iv denied 10 NY3d 864 [2008]). In any event, the challenged remarks and conduct either were responsive to arguments made by defense counsel, constituted fair comment on the evidence, or otherwise did not deprive the defendant of a fair trial (see People v Olivo, 23 AD3d 584 [2005]).
The defendant’s contention that she was denied the effective assistance of counsel based solely on her attorney’s failure to object to the alleged prosecutorial misconduct is without merit (see People v Benevento, 91 NY2d 708, 712 [1998]; People v Robbins, 48 AD3d 711 [2008], Iv denied 10 NY3d 869 [2008]; People v Gonzalez, 44 AD3d 790, 791 [2007]; People v Serrano, 163 AD2d 66, 68 [1990]). Prudenti, PJ., Ritter, Florio and McCarthy, JJ., concur.